ARBUCKLE MASTER CONSERVANCY DISTRICT — NOT POLITICAL SUBDIVISION The Arbuckle Master Conservancy District is not a political subdivision of the State of Oklahoma, but it is a "district" and is therefore "local government" as that term is used in the Natural Disaster Relief Act of 1950, 42 U.S.C.A. 1855(a).  The Attorney General has considered the letter of Don E. Guier, the then Director, Oklahoma Civil Defense, dated January 19, 1971, where he stated the following: "An opinion is required by the Office of Emergency Preparedness in determining the eligibility of the Arbuckle Master Conservancy District for Federal grant under PL 81-875, the Natural Disaster Relief Act of 1950." He then in effect asked the following question: "Is the Arbuckle Master Conservancy District a 'local government' as that term is used in PL 81-875, the Natural Disaster Relief Act of 1950." The Natural Disaster Relief Act of 1950 (PL 81-875) is found in 42 U.S.C. § 1855
et seq. Title 42 U.S.C. § 1855(a) provides in part as follows: "(e) 'Local government' means any county, city, village, town, district, or other political sub-division of any state, or the District of Columbia, and includes any rural community or unincorporated town or village for which an application for assistance be made by a state or local government or governmental agency;. . ." The Arbuckle Master Conservancy District was formed under the provisions of the "Conservancy Act of Oklahoma" as found in 82 Ohio St. 531 [82-531] — 82 Ohio St. 688.1 [82-688.1] (1961). With respect to the status of a master conservancy district as a subdivision of the State of Oklahoma, 82 Ohio St. 541 [82-541] (1970) provides in part as follows: "(a) There is hereby authorized the formation of conservancy districts within this State. Each such district shall be designated as a 'conservancy district' or 'master conservancy district and such districts shall not be political corporations or subdivisions of the State. . ." (Emphasis added) A master conservancy district, however, is a "district". This term is used throughout the "Conservancy Act of Oklahoma". Title 82 Ohio St. 545 [82-545] (1970) provides for the general character of a master conservancy district and its general powers upon its formation. This section provides in part as follows: "The district shall be a body corporate with all the powers of a corporation, shall have perpetual existence, with power to sue and be sued in the same extent as an individual in like cases, and incur debts, liabilities and obligations; to exercise the right of eminent domain and of taxation and assessment as herein provided; to issue bonds and to do and perform all acts as herein expressly authorized and all acts necessary and proper for the carrying out of the purpose for which the district was created, and for executing the powers with which it is invested." It is, therefore, the opinion of the Attorney General that your question be answered as follows. The Arbuckle Master Conservancy District is not a political subdivision of the State of Oklahoma, but it is a "district" and is therefore "local government" as that term is used in the Natural Disaster Relief Act of 1950, (42 U.S.C. § 1855(a)).  (Marvin C. Emerson)